     Case 1:18-cv-01710-DAD-EPG Document 51 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL ANTHONY HOWARD,                               Case No. 1:18-cv-01710-DAD-EPG (PC)
12                                          Plaintiff, ORDER GRANTING DEFENDANTS’
                                                       SECOND MOTION TO MODIFY THE
13                 v.                                  SCHEDULING ORDER
14                                                         (ECF No. 50)
     SGT. ENCINAS, et al.,
15
                                         Defendants.
16

17

18        The Court has before it Defendants’ second motion to modify the scheduling order. (ECF

19   No. 50). Having reviewed the motion, the Court finds good cause for granting the requested

20   modifications. Accordingly,

21        IT IS ORDERED that Defendants’ second motion to modify the scheduling order is

22   GRANTED. The Court’s scheduling order (ECF No. 42), as previously modified by the Court’s

23   June 24, 2020 order (ECF No. 48), is further modified as follows:

24        1.    Defendants are relieved of their obligation to depose Plaintiff and file any related

25               motion to compel by the deadlines previously established by this Court;

26        2.    Defendants have until February 16, 2021, to depose Plaintiff and file any related

27               motion to compel; and

28
                                                       1
                        Order Granting Second Motion to Modify Scheduling Order (1:18-cv-01710-DAD-EPG (PC))
     Case 1:18-cv-01710-DAD-EPG Document 51 Filed 09/09/20 Page 2 of 2

 1        3.     The deadline for Defendants to file a dispositive motion, currently February 11, 2021,

 2               is extended to May 11, 2021.

 3         All other terms of the Court’s scheduling order (ECF No. 42), as previously modified by

 4   the Court’s June 24, 2020 order (ECF No. 48), remain in full force and effect. While the Court is

 5   not modifying any other dates or deadlines at this time, the parties shall be prepared to discuss

 6   whether the schedule needs any additional modifications at the Telephonic Discovery and Status

 7   Conference, which is currently set for December 16, 2020, at 3:00 p.m.

 8
     IT IS SO ORDERED.
 9

10      Dated:     September 9, 2020                            /s/
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
                        Order Granting Second Motion to Modify Scheduling Order (1:18-cv-01710-DAD-EPG (PC))
